Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
Claims 1 and 4 have been amended. Claims 1-11, 13-18 and 20 are now pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a replicator agent executing on the single networking device and configured to connect to the datastore as a publisher or a subscriber; and a persistent storage agent executing on the single networking device and configured to connect to the datastore as a publisher or a subscriber” and “the replicator agent, and the persistent storage agent are independent components”. It is not clear why both limitations “a replicator agent” and “a persistent storage agent” perform same feature but they are independent components. Therefore it is indefinite. 
All claims depend on rejected claims are rejected.

Allowable Subject Matter
Claims 11, 13-18 and 20 are allowed over prior art.

Reasons for Allowance
Claims 11, 13-18 and 20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Astley et al. and Barr et al. does not teach limitation “updating the list of publishers and subscribers in response to receiving a notification from a subscriber indicating a desire to subscribe to a certain dataset; wherein the index server is a single instance of an index” in claims 11 and limitation “maintaining, on a networking device implemented as hardware and including a processor, a database index comprising a mapping of datasets in the datastore; receiving, by the networking device, a message from a replicator agent configured to replicate datasets in the datastore to and from other instances of the datastore located in a single networking device, wherein the replicator agent can interact with the index server as a publisher or as a subscriber” in claim 16. 
Therefore, the Applicant’s Remarks have been found persuasive.
The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (U.S. Pat. Pub. 2014/0372748) in view of Watson et al. (U.S. Pat. No. 7,945,813).

	Referring to claim 1, Dixon et al. teaches a system comprising: 
a plurality of instances of a datastore node in a single networking device (Broker 108 is stored in persistent storage 508 for execution by one or more of the respective computer processors 504 via one or more memories of memory 506... storing program instructions or digital information, see Dixon et al., Para. 29), wherein the single networking device is implemented as  hardware comprising  a processor (processor, see Dixon et al., Para. 16), and wherein each of the plurality of instances of the datastore node comprises: 
a datastore stored on the single networking device (message queue 111, see Dixon et al., Para. 20 and Dixon et al., FIG. 1); 
a publisher executing on the single networking device, wherein the publisher is independent of the datastore and configured to publish  data to the datastore (broker 108 performs during a publication to a subscriber of a message that is associated with the topic, see A Dixon et al., Para. 19. Broker 108 then places message 104, which is encrypted if an encryption is specified by the topic policy and is not encrypted otherwise, into message queue 111, see Dixon et al., Para. 21); 
a subscriber executing on the single networking device, wherein the subscriber is independent of the datastore and configured to receive  information from the datastore (broker 108 performs during a publication to a subscriber of a message that is associated with the topic, see Dixon et al., Para. 19); 
a replicator agent executing on the single networking device and configured to connect to the datastore as a publisher or a subscriber (broker 108 delivers message 104 to subscriber 114, see Dixon et al., Para. 25); and 
a persistent storage agent executing on the single networking device and configured to connect to the datastore as a publisher or a subscriber (Broker 108 then places message 104, which is encrypted if an encryption is specified by the topic policy and is not encrypted otherwise, into message queue 111, see Dixon et al., Para. 21).
However, Dixon et al. does not explicitly teach
each of the datastore, the publisher, the subscriber, the replicator agent, and the persistent storage agent are independent components of each of the plurality of instances of the datastore node.
Watson et al. teaches each of the datastore, the publisher, the subscriber, the replicator agent, and the persistent storage agent are independent components of each of the plurality of instances of the datastore node (The computer-readable instructions for the publisher application 320 and the publisher adapter 208 may then be executed by the processor 304, see Watson et al., Col. 6, lines 50-52. The computer readable instructions for the subscriber application 620 and the subscriber adapter 212 may then be executed by the processor 604, see Watson et al., Col. 8, lines 39-42. The publisher application 320, the publisher adapter 208, subscriber application 620 and the subscriber adapter 212 are executed on a same processor and they are different software components. In addition to “Broker 108 is stored in persistent storage 508 for execution by one or more of the respective computer processors 504 via one or more memories of memory 506… storing program instructions or digital information”, see Dixon et al., Para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Dixon et al., to have each of the datastore, the publisher, the subscriber, the replicator agent, and the persistent storage agent are independent components of each of the plurality of instances of the datastore node, as taught by Watson et al., to reduce or eliminates the burden on the system operator to manually resolve failed message deliveries (Watson et al., Col. 2, lines 54-56).
	As to claim 3, Dixon et al. as modified teaches the persistent storage agent is configured to store data objects to a persistent data storage device (Broker 108 is stored in persistent storage 508 for execution by one or more of the respective computer processors 504 via one or more memories of memory 506… storing program instructions or digital information, see Dixon et al., Para. 29).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (U.S. Pat. Pub. 2014/0372748) in view of Watson et al. (U.S. Pat. No. 7,945,813) as applied to claims 1 and 3 above, and in further view of Allman et al. (U.S. Pat. Pub. 2006/0233322).

As to claim 2, Dixon et al. as modified does not explicitly teach the replicator agent is configured to replicate database data from other instances of the datastore node in the same single networking device by: 
connecting to the datastore as an acting publisher for data objects produced on a local instance of the datastore node; and connecting to the datastore as an acting consumer for data objects produced on remote instances of the datastore node.
However, Allman et al. teaches the replicator agent is configured to replicate database data (The non-volatile storage may be provided by IBM Corporation's DB2 database software, or similar database technology, see Allman et al., Para. 30) from other instances of the datastore node in the same single networking device by: 
connecting to the datastore as an acting publisher for data objects produced on a local instance of the datastore node; and connecting to the datastore as an acting consumer for data objects produced on remote instances of the datastore node (The requested set of published messages are then sent (65, 65', 140) to replay subscribers 60 when required. The replay server includes a program-implemented 'pruning' capability for removing from the non-volatile storage any messages that are no longer required, but messages are not deleted from the non-volatile store merely because a replay subscriber has received them, see Allman et al., Para. 36 and FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Dixon et al. as modified, to have the replicator agent is configured to replicate database data from other instances of the datastore node in the same single networking device by: connecting to the datastore as an acting publisher for data objects produced on a local instance of the datastore node; and connecting to the datastore as an acting consumer for data objects produced on remote instances of the datastore node, as taught by Allman et al., to improve the efficiency of resource use in data processing networks (Allman et al., Para. 2).

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (U.S. Pat. Pub. 2014/0372748) in view of Watson et al. (U.S. Pat. No. 7,945,813) as applied to claims 1 and 3 above, and in further view of MacKenzie et al. (U.S. Pat. Pub. 2016/0357778).
	As to claim 4, Dixon et al. as modified does not explicitly teach the persistent data storage device comprises a plurality of shared storage devices collectively storing a plurality of dataset, wherein each of the plurality of shared storage devices is accessible by each instance of a host server.
However, MacKenzie et al. teaches the persistent data storage device comprises a plurality of shared storage devices collectively storing a plurality of dataset, wherein each of the plurality of shared storage devices is accessible by each instance of a host server (facilitate retrieval of event messages (also simply referred to as events herein) from the message bus 232 and accompanying distributed database 74. Event messages retrieved by the fetch API and delivered to one or more subscribing collaborator clients 132, see MacKenzie et al., Para. 150).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Dixon et al. as modified, to have the persistent data storage device comprises a plurality of shared storage devices collectively storing a plurality of dataset, wherein each of the plurality of shared storage devices is accessible by each instance of a host server, as taught by MacKenzie et al., to have rapid horizontal scalability, and efficiently handling outages of component computing systems (MacKenzie et al., Para. 13).
	As to claim 8, Dixon et al. as modified teaches each of the plurality of instances of the datastore node further comprises: an index server for receiving data processing requests from a plurality of subscriber devices (the subscriber application sends 200 a request to the message broker to subscribe to the dedicated replay feed, specifying the topic of interest (using the relevant reserved topic string for replay) and specifying either a start time or message sequence number, see Allman et al., Para. 45); metadata accessible to the index server (each replay subscriber can request publications on required topics that satisfy one or more of the following criteria: [0033] Publications that have been published since a specific time; [0034] Publications that have sequence numbers in a specified range; and [0035] Publications that have not yet been published, see Allman et al., Para. 32-35); a host server in communication with the datastore (see Allman et al., FIG. 1).
 However, Dixon et al. as modified does not explicitly teach a plurality of shared storage devices collectively storing a plurality of datasets in the datastore.
MacKenzie et al. teaches a plurality of shared storage devices collectively storing a plurality of datasets in the datastore (also simply referred to as events herein) from the message bus 232 and accompanying distributed database 74. Event messages retrieved by the fetch API and delivered to one or more subscribing collaborator clients 132, see MacKenzie et al., Para. 150).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Dixon et al. as modified, to have a plurality of shared storage devices collectively storing a plurality of datasets in the datastore, as taught by MacKenzie et al., to have rapid horizontal scalability, and efficiently handling outages of component computing systems (MacKenzie et al., Para. 13).
	As to claim 9, Dixon et al. as modified does not explicitly teach controller logic offloaded to cloud-based storage, wherein the controller logic is accessible to each of the plurality of instances of the datastore node.
However, MacKenzie et al. teaches controller logic offloaded to cloud-based storage, wherein the controller logic is accessible to each of the plurality of instances of the datastore node (A cloud may be any collection of one or more servers. For example, certain clouds are implemented via one or more data centers with servers that may provide data, data storage, and other functionality accessible to client devices, see MacKenzie et al., Para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Dixon et al. as modified, to have controller logic offloaded to cloud-based storage, wherein the controller logic is accessible to each of the plurality of instances of the datastore node, as taught by MacKenzie et al., to have rapid horizontal scalability, and efficiently handling outages of component computing systems (MacKenzie et al., Para. 13).
	As to claim 10, Dixon et al. as modified does not explicitly teach the networking device is a switch or router.
However, MacKenzie et al. teaches the networking device is a switch or router (routers, switches, see MacKenzie et al., Para. 226).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Dixon et al. as modified, to have the networking device is a switch or router, as taught by MacKenzie et al., to have rapid horizontal scalability, and efficiently handling outages of component computing systems (MacKenzie et al., Para. 13).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (U.S. Pat. Pub. 2014/0372748) in view of Watson et al. (U.S. Pat. No. 7,945,813) as applied to claims 2 and 3 above, and in further view of Barr et al. (U.S. Pat. No. 5,873,076).
	As to claim 5, Dixon et al. as modified does not explicitly teach a single instance of an index server for managing the plurality of instances of the datastore node, the index server configured to: maintain a database index comprising a mapping of datasets in the datastore; and maintain a list of publishers and subscribers for each of the datasets in the datastore.
However, Barr et al. teaches a single instance of an index server for managing the plurality of instances of the datastore node, the index server configured to: maintain a database index comprising a mapping of datasets in the datastore (An index database is searched in accordance with the single search query to simultaneously identify document records and multi-media records related to the single search query, see Barr et al., Col. 4, lines 11-14); and maintain a list of publishers and subscribers for each of the datasets in the datastore (each publisher information record 440 includes a publisher identification number field 441 for storing a unique identification number associated with the publisher represented by the record 440, fields 442-448 for storing name and address information associated with the publisher represented by the record 440, and fields 449-451 for storing information identifying a contact person at the publisher represented by the record 440, see Barr et al., Col. 19, lines 56-64, a subscriber profile database 119a for storing subscriber profile information. The subscriber profile information in the subscriber profile database 119a can include a subscriber identification, a subscriber name, address, telephone number, date of birth, and gender, see Barr et al., Col. 35, lines 40-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Dixon et al. as modified, to have a single instance of an index server for managing the plurality of instances of the datastore node, the index server configured to: maintain a database index comprising a mapping of datasets in the datastore; and maintain a list of publishers and subscribers for each of the datasets in the datastore, as taught by Barr et al., to have rapid horizontal scalability, and efficiently handling outages of component computing systems (Barr et al., Para. 13).
	As to claim 6, Dixon et al. as modified teaches the index server is configured to receive a notification from a subscriber to subscribe to a certain dataset (A topic policy includes a topic and a policy associated with the topic that specifies a set of actions that broker 108 performs during a publication to a subscriber of a message that is associated with the topic, see Dixon et al., Para. 19. Subscribers in such topic-based systems receive all messages published to tl1e channels to which they subscribe, see Watson et al., Col. 1, lines 61-62, based on either the topic of the message or the content of the message, or a combination of both, see Watson et al., Col. 12, lines 1-3).	As to claim 7, Dixon et al. as modified teaches the index server is configured to receive a notification from a publisher (an input document from a publisher 112, see Barr et al., Col. 31, lines 6-7) to update the database index to reflect an update to one or more of the datasets in the datastore (categorize documents received from publishers according to their subject prior to adding them to the database, see Barr et al., Col. 2, lines 6-8. The publisher format conversion units 916 of the format conversion block 912 control the parsing and conversion of the input document information from the various publisher-specific formats into the universal publisher processing format supported by the information retrieval system 100, see Barr et al., Col. 26, lines 48-53. The text update unit 928 temporarily stores documents as the documents are received. It begins queuing the information that is necessary to index the documents that are added to the system 100, see Barr et al., Col. 29, lines 38-41. An index update unit 932 is also coupled to the publisher format conversion block 912 of the data preparation component 900. The index update unit 932 updates the document indexes within the document index 117 when a new document or group of documents is added to the data center 110, see Barr et al., Col. 31, lines 26-30).

Response to Argument
	Applicant’s remarks filed on 8/17/2022 with respect to claim 1 has been considered but they are moot in view of the new ground(s) of rejection. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168